DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to the claims filed 05/19/2022 and Declaration filed 05/26/2022 have been entered. Claims 1-6 and 8-14 are allowed. Claims 7 and 16-17 have been canceled.

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is drawn to a method of preparing a negative electrode active material comprising: preparing a silicon-based compound, and 
forming a crystalline carbon coating layer on the silicon-based compound through a chemical vapor deposition method using an organometallic compound as a source, 
wherein the organometallic compound is at least any one selected from the group consisting of aluminum acetylacetonate, aluminum ethoxide, aluminum phenoxide, aluminum acetate, aluminum tributoxide, and a combination thereof, 
and wherein aluminum is present in the crystalline carbon coating layer in an amount of 3 parts by weight to 10 parts by weight based upon 100 parts by weight of the crystalline carbon coating layer.
The closest prior art of record is: Inoue et al., (US20150194669A1, cited on IDS 10/17/2019) and Jain et al., “Carbon nanowalls deposited by inductively coupled plasma enhanced chemical vapor deposition using aluminum acetylacetonate as precursor” Carbon. Vol. 49, Iss. 15. 23 July 2011, Pg. 4987-4995 hereinafter Jain.
Inoue teaches a method of preparing a negative electrode active material, comprising a silicon-based compound (SiO) and forming a carbon coating layer with a coupling agent e.g. one comprising aluminum. However, Inoue does not teach forming a crystalline carbon layer on the silicon-based compound through a chemical vapor deposition method using an organometallic compound as a source. Instead, Inoue teaches a solution process where PLENACT AL-M, or Aluminum 9-octadecenylaceto-acetate diisopropoxide, is used to form a carbon layer on the silicon-based compound.
Jain teaches a silicon substrate (not SiO) having an organometallic compound comprising aluminum acetylacetonate used to form a crystalline carbon coating. However, Jain does not teach a SiO substrate, does not teach a negative electrode active material, and does not teach the claimed range of aluminum in the crystalline carbon coating layer having 3 to 10 parts by weight. Rather, Jain teaches a lower amount of aluminum less than 3%. 
Applicant arguments filed 05/19/2022 and Declaration under 37 CFR § 1.132 filed 05/26/2022 have been entered and are persuasive. Applicant’s additional comparative example 4, similar to that of Jain at 2.6% aluminum by weight, shows markedly inferior results in moisture stability and capacity retention compared to example 3, which has 3% aluminum.
Therefore, the closest prior art fails to disclose, teach, suggest, or render obvious a method of preparing a negative electrode active material comprising: preparing a silicon-based compound, and 
forming a crystalline carbon coating layer on the silicon-based compound through a chemical vapor deposition method using an organometallic compound as a source, 
wherein the organometallic compound is at least any one selected from the group consisting of aluminum acetylacetonate, aluminum ethoxide, aluminum phenoxide, aluminum acetate, aluminum tributoxide, and a combination thereof, 
and wherein aluminum is present in the crystalline carbon coating layer in an amount of 3 parts by weight to 10 parts by weight based upon 100 parts by weight of the crystalline carbon coating layer.
Claim 6 is drawn to a negative electrode active material comprising a silicon-based compound comprising SiOx, and a crystalline coating layer a crystalline carbon coating layer disposed on the silicon-based compound, wherein said crystalline carbon coating layer comprises aluminum, wherein aluminum is present in the crystalline carbon coating layer in an amount of 3 parts by weight to 10 parts by weight based upon 100 parts by weight of the crystalline carbon coating layer. 
Claim 6 is allowed for the same reasons to claim 1 as set forth above. 
Applicant arguments filed 05/19/2022 and Declaration under 37 CFR § 1.132 have been entered and are persuasive. Applicant’s additional comparative example 4, similar to that of Jain at 2.6% aluminum by weight, shows markedly inferior results in moisture stability and capacity retention compared to example 3, which has 3% aluminum.
Therefore, the closest prior art fails to disclose, teach, suggest, or render obvious a negative electrode active material comprising a silicon-based compound comprising SiOx, and a crystalline coating layer a crystalline carbon coating layer disposed on the silicon-based compound, wherein said crystalline carbon coating layer comprises aluminum, wherein aluminum is present in the crystalline carbon coating layer in an amount of 3 parts by weight to 10 parts by weight based upon 100 parts by weight of the crystalline carbon coating layer.
Claims 2-5 and 8-15 are allowed by nature of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721